DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/20/2021 has been entered. Claims 1, 3, 5-9, 14-15, 17, 20-25 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-217742 filed on 11/10/2017. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 21-25 are rejected under 35 U.S.C 103 as being unpatentable by Park (KR20150015782) in view of Huang(CN106056648).

obtain result information regarding a first position of a worked region on a workpiece([0075] disclosing obtaining result information regarding position of a worked region, welding range S); 
the result information indicating a work path used to perform work by a first work robot on the worked region of the workpiece([0075] disclosing obtaining result information regarding position of a worked region, welding range S, i.e. work path used to perform work by a first robot on a worked region of the workpiece. See also [118] disclosing different robots perform the welding and the testing, it is understood that the testing robot inspects the work region completed by the welding robot, see also 134 specifying that the testing robot checks if the welding job was completed);
Generate fist teaching information based on the result information, the first teaching information specifying a motion of an examination robot configured to examine the workpiece that has undergone work performed on it([92]-[97] disclosing generating work schedule information “first teaching information” specifying the motion of the examination robot based on the result information);
Wherein the work path performed by the first work robot and the determined transit order performed by the first examination robot is different([95]-[96] disclosing calculating the working schedule depends on the size of the weld, the test process which is interpreted as the examination path would be different than the working path since the examination path depends on the test process whereas the working path would depend on the weld size and the performance of the welding. See also [118] disclosing different robots perform the welding and the testing for efficiency, which is interpreted as the transit order performed by the examination robot is different than that of the first work robot. See also [133] and [134] disclosing the different process required for welding and for testing the weld which would require different examination path and transit order).
Park does not teach Calculate a plurality of examination-use paths based on the result information; and Determine a transit order in which the plurality of examination-use paths are taken, and Wherein the first teaching information generated by the circuitry indicates that the examination-use paths are connected to each other according to the transit order. However, Park does teach calculating an examination-use path based on the result information ([92]-[97] disclosing calculating the work schedule which defines the motion of the robot, i.e. examination path).
Huang teaches wherein the circuitry is configured to: Calculate a plurality of examination-use paths based on the result information for the first examination robot (page 4 paragraphs 6-9 disclosing finding an optimal path for a robot by dividing the drawing area into sub-areas without voids “connected” and for each area obtain a path “plurality of examination paths”); and
(page 4 paragraph 9 disclosing determining an order for each sub-area “examination use path”, i.e. Transit order in which examination use paths are taken), and
Wherein the first teaching information generated by the circuitry indicates that the examination-use paths are connected to each other according to the transit order for the first examination robot (page 4 paragraphs 6-9 disclosing finding an optimal path for a robot by dividing the drawing area into sub-areas without voids “connected” and for each area obtain a path “plurality of examination paths”. The movement from one sub-area to the next sub-area is an examination-use path as it is a path for the robot to take and it is connected to the previous sub-area path and the next sub-area path),
Wherein the determined transit order being an order through which all of the examination-use paths are taken in a shortest possible period of time(page 4 paragraph 9 disclosing the drawing order is determined with the shortest total drawing time as the goal, i.e. the determined transit order being an order through which examination use paths are taken in a shortest possible period of time).
Huang and Park are analogous art because they are in the same field of endeavor, generating work path for robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Huang of wherein the circuitry is configured to: Calculate a plurality of examination-use paths based on the result  in order to provide the most efficient route with the shortest time and avoid obstacles.

   Regarding claim 3, Park as modified by Huang teaches the teaching apparatus according to claim 1, wherein the circuitry is configured to obtain, as the result information, three-dimensional shape information, of the workpiece, the shape information including region information indicating a work region on the workpiece(Park [76]-[84] disclosing the result information is three-dimensional shape information of a workpiece that includes regions to be worked on).

Regarding claim 5, Park as modified by Huang teaches the teaching apparatus according to claim 1, Wherein the circuitry is configured to determine the transit order to minimize a period of time for which all of the examination-use paths are taken(Huang page 4 paragraph 9 disclosing the drawing order is determined with the shortest total drawing time as the goal, i.e. minimize period of time for which examination paths are taken).

(Huang page 4 paragraphs 6-9 disclosing finding an optimal path for a robot by dividing the drawing area into sub-areas without voids “connected” and for each area obtain a path “plurality of examination paths”, each sub-area is a candidate path with a starting point an end point). 

Regarding claim 22, Park as modified by Huang teaches the teaching apparatus according to claim 1, wherein the circuitry is configured to calculate a plurality of different candidate paths and a time it takes to complete each candidate path, each candidate path connecting an end of a first examination-use path to a beginning of a second examination-use path(Huang page 4 paragraphs 6-9 disclosing finding an optimal path for a robot by dividing the drawing area into sub-areas without voids “connected” and for each area obtain a path “plurality of examination paths”. The movement from one sub-area to the next sub-area is an examination-use path as it is a path for the robot to take and it is connected to the previous sub-area path and the next sub-area path. Page 5, paragraphs 4-6 disclosing calculating a time for each mode path in each sub-area “time it takes to complete each candidate path).

Park [118] disclosing different robots perform the welding and the testing for efficiency).

Claims 8 and 9 are rejected for similar reasons as claim 1, see above rejection. Park also teaches a robotic system and a teaching method(see at least [0062] and [0063]).
Claims 23-24 are rejected for similar reasons as claim 22, see above rejection.
Claims 6-7, 14, 15, 17, 20 are rejected under 35 U.S.C 103 as being unpatentable by Park (KR20150015782) in view of Huang(CN106056648) and Ando(JP2004243461).
Regarding claim 6, Park as modified by Huang teaches the teaching apparatus according to claim 1, Park as modified by Huang does not teach Wherein the circuitry is configured to generate the first teaching information based on a shape of an examination device attachable to the first examination robot, so that the first teaching information prevents an interference between the examination device and the workpiece or between the examination device and an obstacle.
([0027] disclosing the teaching information uses obstacle avoidance in determining the best path, it can be interpreted that the teaching information is based on the shape of an examination device attachable to the robot in order to not collide with obstacles, [0018] discloses hand parts attached to the robots).
Park as modified by Huang and Ando are analogous art because they are in the same field of endeavor, generating work path for robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Ando of Wherein the circuitry is configured to generate the first teaching information based on a shape of an examination device attachable to the examination robot, so that the first teaching information prevents an interference between the examination device and the work piece or between the examination device and an obstacle In order to determine the best path while avoiding obstacles.

Regarding claim 7, Park as modified by Huang and Ando teaches the teaching apparatus according to claim 6, wherein the circuitry is configured to generate the first teaching information based on an examinable range in which the examination device is able to examine the workpiece (Ando [0027] disclosing generating the teaching information based on the optimum path, this is understood to be in the range the examination device is able to examine the workpiece).
Claims 14, 15, 17 and 20 are rejected for similar reasons as claim 6, see rejection above.
Response to Arguments
	Applicant’s arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
	Park in [95]-[96] discloses calculating the working schedule depends on the size of the weld, the test process which is interpreted as the examination path would be different than the working path since the examination path depends on the test process whereas the working path would depend on the weld size and the performance of the welding. [118] discloses different robots perform the welding and the testing for efficiency, which is interpreted as the transit order performed by the examination robot is different than that of the first work robot. See also [133] and [134] disclosing the different process required for welding and for testing the weld which would require different examination path and transit order.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190120771A1 discloses an inspection system to inspect a workpiece.
US20090281662 discloses simulating a 3d shape of a workpiece to determine work regions on the workpiece.
US20180370027 discloses a teaching method for flaw detection on a workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664